PD-1389-15
                                PD-1389-15                             COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                     Transmitted 10/23/2015 3:27:35 PM
October 27, 2015                                                       Accepted 10/27/2015 4:10:48 PM
                                                                                        ABEL ACOSTA
                                                                                                CLERK
                                   NO.   ---

             IN THE COURT OF CRIMINAL APPEALS OF TEXAS


 TIMOTHY JAMES LINDBERG, Appellant, v. STATE OF TEXAS, Appellee


        APPELLANT'S UNOPPOSED MOTION FOR EXTENSION
      OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

       1. On September 24,2015, the Second Court of Appeals issued its opinion in

this cause (Lindberg v. State, Cause No. 02-14-00071-CR). No motion for rehearing

or motion for reconsideration     en bane was filed. Therefore, a petition for

discretionary review must be filed by October 24, 2015, which is 30 days after the

Court of Appeals' judgment was rendered. See Tex. R. App. P. 68.2(a). Appellant

seeks a 30-day extension of this deadline.

       2. Appellant has not sought or been granted a previous extension of time to

file a petition.

       3. The undersigned counsel was just appointed by the trial court from which

this cause was appealed to petition this court for review of the Court of Appeals'

decision in this case. Undersigned counsel has two felony cases set for trial next

month (one the week of November 2 and the other the week of November 9), a


                                                                                     1
motion for rehearing and a motion for reconsideration en bane on another case due

on October 26, and an Appellee's Brief for another case due on October 28.

      4. Appellee does not oppose this motion.

      Based on the foregoing, Appellant asks that the deadline to file his petition for

discretionary review be extended to November 23,2015.

                                           Respectfully Submitted,


                                           Isl Brian Salvant
                                           Brian Salvant
                                           Texas Bar No. 24008387
                                           610 East Weatherford Street
                                           Fort Worth, Texas 76102
                                           Telephone: (817) 334-7997
                                           Facsimile: (817) 334-7998
                                           E-Mail: brian@salvantlawfirm.com
                                           Attorney for Appellant

                      CERTIFICATE OF CONFERENCE

The undersigned certifies that he conferred with Debra Windsor, counsel for
Appellee, who stated that she does not oppose the relief sought by this motion.

                                                                     Isl Brian Salvant

                         CERTIFICATE OF SERVICE

The undersigned certifies that a true and correct copy of this instrument was served
upon Debra Windsor, Assistant Criminal District Attorney, Tim Curry Criminal
Justice Center, 401 W. Belknap Fort Worth, Texas 76196, by electronically
emailing, and by placing same in the United States mail, proper postage affixed, on
October 23,2015.

                                                                     Isl Brian Salvant


                                                                                      2